ICJ_048_NorthernCameroons_CMR_GBR_1963-12-02_JUD_01_PO_08_FR.txt. +4
on
O

OPINION DISSIDENTE DE M. BADAWI

Sans s'arrêter aux questions ayant trait à sa juridiction, la Cour
base son arrêt sur les limitations imposées par sa fonction judiciaire
laquelle exige qu’une action judiciaire ait un but ou un objet, en
un mot qu'elle ait une réalité, ce qui fait défaut dans le procès
actuel par suite de la fin de la tutelle et l’impossibilité reconnue
par le demandeur lui-même de remédier aux prétendues irrégularités
dans l'administration de la tutelle ou dans la conduite du plebiscite.
Dans ces conditions et vu l’admission par le demandeur de l’irre-
versibilité de la fin de la tutelle prononcée par l’Assemblée générale,
le jugement de la Cour n’aurait aucune application pratique.

Le demandeur ayant insisté sur le fait qu'il ne demande qu’un
jugement déclaratoire, c’est-à-dire dépourvu d’un exequatur, la Cour,
tout en admettant la notion des jugements déclaratoires, estime
que même pour cette catégorie de jugements, tout jugement doit
avoir une applicabilité continue soit en définissant une règle du
droit coutumier, soit en interprétant un traité encore en vigueur.
Mais lorsqu'il s’agit d'interpréter ou d'appliquer un traité qui n’est
plus en vigueur, tel que l’accord de tutelle, il n’y a aucune possibilité
pour une pareille application. La Cour cite les arrêts relatifs à
l’usine de Chorzéw et Haya de la Torre pour exclure toute analogie
entre ces affaires et l'affaire actuelle.

La Cour ne cite pas le cas du Détroit de Corfou. Peut-étre le
vise-t-elle par la formule « définissant une régle de droit coutumier »,
mais «l’applicabilité continue » peut avoir trait à la règle du droit
international coutumier relative a la souveraineté, mais non pas au
jugement lui-méme qui porte sur une action passée et n’a aucune
applicabilité en tant que jugement portant sur des faits déterminés
et terminés.

Dans cette affaire, la question soumise au jugement de la Cour
était la suivante:

«Le Royaume-Uni a-t-ü violé, selon le droit international, la
souveraineté de ... l’Albanie par les actions de la marine de guerre
britannique dans les eaux albanaises le 22 octobre 1946 et les 12
et 13 novembre 1946, et y a-t-il lieu à donner satisfaction? »

139
I51 ARRÊT 2 XII 63 (OPINION DISS. M. BADAWI)
Or, la Cour, saisie de cette affaire, a déclaré que

«par les actions de sa marine de guerre ... le Royaume-Uni a violé
la souveraineté de ... l’Albanie, cette constatation par la Cour
constituant en elle-même une satisfaction appropriée ».

Ce fut un jugement déclaratoire dans le sens accepté en Europe
et reconnu en droit international tant par la justice arbitrale
qu'internationale et le cas presque identique au cas actuel.

Or, en déclarant l’action actuelle inadmissible par suite de la fin
de la tutelle parce qu'elle ne pourrait pas avoir une application
pratique, on postule que l'essence de toute action judiciaire est
d’avoir une application pratique. Ce postulat est incontestable,
lorsqu'il s’agit d’un jugement requis en vue de son exécution, mais
plus que contestable lorsqu'il s’agit de jugements déclaratoires.

En fait, les jugements déclaratoires ont eu dans les systèmes
juridiques anglo-saxon et américain une carrière toute différente
de celle qu’ils connaissent dans la plupart des pays européens et en
droit international.

Ce fut grâce à une réforme de procédure adoptée depuis 1883
dans le système juridique anglais que la notion des jugements
déclaratoires a été adoptée.

Cette réforme tend à ce que

«no action or proceeding shall be open to objection, on the ground
that a merely declaratory judgment or order is sought thereby, and
the Court may make binding declarations of rights whether any
consequential relief zs or could be claimed or not».

Une réforme analogue fut introduite aux Etats-Unis par une loi
fédérale de 1934 et adoptée dans les législations de presque tous les
Etats.

Ce système de « declaratory judgments » qui a un caractère préven-
tif et qui a une technique assez particuliére est appliqué dans une
variété considérable de situations juridiques et il est d’emploi trés
fréquent pour les avantages qu’il présente relativement à la procé-
dure ordinaire, Un des traits essentiels de ce système est Vappli-
cabilité effective des jugements déclaratoires, si bien que, lorsque
cet attribut fait défaut, le cas est considéré comme « moot» ou
inadmissible.

Par contre, en droit continental et en droit international, les
applications des jugements déclaratoires sont peu fréquentes et
toutes différentes de celles du droit anglo-saxon et américain. En
tout cas l’applicabilité effective n’est nullement considérée comme
essentielle.

140
152 ARRÊT 2 XII 63 (OPINION DISS. M. BADAWI)

La présente action a pour objet une simple déclaration de faits
et de constatations juridiques relatives a des irrégularités dans la
gestion de Vautorité administrante pendant toute la durée de la
tutelle ainsi qu'aux irrégularités relatives à la conduite du plébiscite.
Elle n’a pour objet rien qui puisse porter atteinte au plébiscite
lui-même ou à la fin de la tutelle proclamée définitivement par
l'Assemblée générale par sa résolution 1608 (XV). Sans avoir à
scruter les motifs qui sont à sa base ou l'utilisation que le demandeur
peut en faire, l'essentiel pour la Cour est de s’assurer que ces faits
et constatations présentent pour le demandeur un intérêt juridique.

A plus d’une reprise et pour démontrer le défaut d’applicabilité
effective du jugement qui lui est demandé, la Cour constate que le
demandeur ne demande aucune réparation. Si donc celui-ci avait
demandé une réparation, fût-ce symbolique, son action aurait été
admissible. En fait, le demandeur a dans cette action un double
intérêt, celui de Membre des Nations Unies que l’article 19 de
Vaccord de tutelle reconnait aux fins de protéger les intéréts de la
population du territoire soumis à la tutelle et son intérêt personnel de
réunir les populations camerounaises sous un seul drapeau. Ce
double intérêt ne suffirait-il pas, sans l’artifice légal d’une demande
de réparation, pour légitimer son action qui ne tend qu’à établir
l’exacte vérité légale en ce qui concerne la gestion de la tutelle?

Il est évident que ce double intérêt, ou du moins l'intérêt person-
nel, aurait justifié une action judiciaire par application de l’ar-
ticle 19 de l’accord de tutelle, qu’elle comprenne ou non une
demande de réparation.

*
* *

En fait, la déclaration de la fin de la tutelle qui était, en 1967, une
suite inévitable du plébiscite — à moins qu’on ne recommence une
nouvelle expérience de tutelle avec de nouvelles conditions garan-
tissant une gestion meilleure et pour une durée difficile à déterminer,
ce qui aurait été inadmissible — n’enlève en rien l'intérêt juridique
que présente l'affaire actuelle pour le demandeur.

x

I] importe de noter à ce sujet que l’examen et l'appréciation
judiciaires sont les seuls moyens d’arriver à une constatation objec-
tive des irrégularités commises dans l’administration de la tutelle
ainsi que celle du plébiscite, lequel étant le terme de la tutelle,
provisoire par sa nature, fait partie de sa durée.

Or, cette constatation objective, indispensable pour réaliser l’in-
térêt juridique qui est à la base de la présente action, trouve sa
justification et sa vraisemblance, à la fois dans le premier plébiscite

IAI
153 ARRÊT 2 XII 63 (OPINION DISS. M. BADAWI)

qui a donné une majorité contraire au second plébiscite, et dans la
résolution de l’Assemblée générale 1473 (XIV) du 12 décembre 1959
par laquelle l’Assemblée recommande que l'autorité administrante
prenne sans retard des mesures pour effectuer la séparation admi-
nistrative du Cameroun septentrional et de la Nigéria et que cette
séparation soit achevée le 1er octobre 1960 — date de l'indépendance
de la Nigéria et de l’inévitable séparation entre la région du nord de
la Nigéria et du Cameroun septentrional, et neuf mois à partir de
la résolution elle-même.

Au demeurant, si cette action avait été introduite avant la fin de
la tutelle, et poursuivie pendant la tutelle, elle aurait permis de
corriger les irrégularités et de terminer la tutelle d’une manière
correcte et irréprochable. Introduite avant la fin de la tutelle,
laquelle devait se terminer deux jours après, cette action avait été
valablement introduite et la Cour régulièrement saisie. L'intérêt
juridique ne cessant pas, la Cour ne pourra discontinuer à son
examen.

En fait, l'intérêt juridique ne cesse pas par la déclaration de la
fin de la tutelle car, en faisant disparaître l'incertitude au sujet des
irrégularités imputées à l’autorité administrante, la présente action
permettrait au demandeur de se disculper du crime de diffamation
dont on pourrait légitimement l’accuser, sans compter que l’Assem-
blée générale des Nations Unies serait mieux éclairée au sujet
d’une question que la nature des débats relatifs à la fin de la tutelle
ne pouvait pas permettre d'approfondir.

Certes, le rapport de causalité entre les irrégularités imputées à
l'autorité administrante et le résultat du plébiscite demeurera tou-
jours une matière de spéculation et de conjecture, mais l’établisse-
ment de la vérité, en ce qui concerne les irrégularités, ne manquera
pas d’être d’un grand intérêt juridique tant pour le demandeur
que pour l’Assemblée générale.

*
8 *

Pour ces motifs, je conclus qu’outre que la Cour est compétente,
en vertu de l’article 19 de l’accord de tutelle, l'action est parfaite-
ment admissible.

(Signé) A. BADAWI.

142
